Citation Nr: 0838513	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  06-10 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for neuropathy of the 
lower extremities.  

2.  Entitlement to service connection erectile dysfunction.  

3.  Entitlement to service connection hearing loss. 

4.  Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), evaluated as 50 percent disabling 
from April 28, 2005.

5.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from April 1955 to 
September 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of September 2005 and January 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  

The veteran testified at a hearing before the Board in March 
2008.  At the hearing, it was noted that a statement of the 
case had been issued by the RO in November 2007 on the 
question of entitlement to a higher rating for shrapnel wound 
scarring of the lower extremities, and it was noted that no 
substantive appeal had been filed with the RO.  No appeal has 
since been associated with the record.  Even when additional 
evidence was forwarded to the Board by the RO in June 2008, 
no mention was made regarding the filing of any substantive 
appeal relative to the lower extremity scarring rating.  

(Consideration of the appellant's claim for service 
connection for a higher initial rating for PTSD and claim for 
TDIU is deferred pending completion of the development sought 
in the remand that follows the decision below.)




FINDINGS OF FACT

1.  The veteran does not have neuropathy of the lower 
extremities that is related to his military service.  

2.  The veteran does not have erectile dysfunction that is 
related to his military service.  

3.  The veteran does not have hearing loss that is related to 
his military service.


CONCLUSIONS OF LAW

1.  The veteran does not have neuropathy of the lower 
extremities that is the result of disease or injury incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2008).  

2.  The veteran does not have erectile dysfunction that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.  

3.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in May and 
June 2005, and March 2006.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO also provided a statement of the 
case (SOC) and a supplemental statement of the case (SSOC) 
reporting the results of its reviews of the issues on appeal 
and the text of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and post-service medical 
records, and secured examinations in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.  

II.  Background

The veteran's SMRs show no complaints or treatment related to 
neuropathy of the lower extremities.  In his claim for 
service connection, which was received in April 2005, he 
averred that he began to experience neuropathy of the lower 
legs in 1997, and that he had received no treatment related 
to neuropathy of the lower legs.  

The veteran was afforded a VA examination in December 2005.  
Interpreting electromyography (EMG) studies of the lower left 
extremity, the examiner found that the veteran's symptoms 
were consistent with chronic L5-S1 radiculopathy.  The 
examiner's opinion, therefore, was that there did not appear 
to be any specific neurological impairment related to an in-
service shrapnel wound.  

The record shows that the veteran has been diagnosed with 
erectile dysfunction, which he contends began in 1976.  
Private medical records show a diagnosis of erectile 
dysfunction as early as December 1996.  Those private medical 
records show that the veteran had a history of borderline low 
testosterone levels, but include no opinion as to etiology of 
the erectile dysfunction.  Of record is the report of July 
2005, and September and November 2006 examinations related to 
this claim.  The July 2005 examiner reviewed the veteran's 
SMR entries related to complaints of lower urinary tract 
symptoms experienced in service and his reported history of 
erectile dysfunction, but did not provide any opinion as to 
whether the claimed erectile dysfunction is related to the 
veteran's military service or to any service-connected 
disease or disorder.  

A September 2006 examination, conducted by the urology chief 
resident of the VA Medical Center (VAMC) at which the 
examination was conducted, also noted the veteran's in-
service complaints of urinary tract infections, which 
occurred over a four-year period in service, but noted that 
there was only one positive culture.  This examiner noted 
that the cause of the veteran's erectile dysfunction was 
undiagnosed.  In support of this conclusion, the examiner 
noted that there was nothing in the veteran's previous 
history that would point to a cause of his erectile 
dysfunction other than natural processes.  He opined that the 
veteran's history of non-specific urethritis was less likely 
as not the cause of his erectile dysfunction.  

The examiner who conducted the September 2005 examination was 
asked to provide an opinion as to whether or not the 
veteran's erectile dysfunction was related to his service-
connected PTSD.  In an opinion dated in November 2006, that 
examiner noted that, while PTSD can affect libido, it does 
not cause any mechanical changes that would result in an 
inability to obtain erection.  The examiner therefore opined 
that the veteran's PTSD was not likely to be causing the 
erectile dysfunction.  He also noted that he could not offer 
an opinion as to whether the veteran's erectile dysfunction 
was made worse by his PTSD without resorting to mere 
speculation.  

The veteran's SMRs show no history of complaints or treatment 
related to hearing loss.  His reports of physical examination 
throughout his 20-year career, including his retirement 
examination, show no hearing test that was outside the normal 
range.  His September 1975 retirement examination reported 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
10
LEFT
15
10
5
20
15

There was no report of speech audiometry testing.  

The veteran was afforded a VA audiological examination 
conducted by the VAMC's chief of audiology and speech 
pathology in July 2005.  The veteran reported noise exposure 
in the military from the firing of weapons, including high 
explosives.  He also reported noise exposure as a civilian 
from construction machinery, though he reported wearing ear 
protection when exposed to the construction noise.  The VA 
evaluation reported that pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
25
25
30
LEFT
5
10
20
30
30

Speech audiometry revealed speech recognition ability of 84 
percent in the both ears.  

The examiner reported that, based on the results of his 
examination, the veteran had normal hearing from 250 to 3000 
Hz in the right ear, and 250 to 2000 Hz in the left hear, and 
mild sensorineural hearing loss above those levels to 8000 
Hz.  Testing revealed normal middle ear function bilaterally.  
The examiner's diagnosis was mild high frequency 
sensorineural hearing loss bilaterally.  He opined that, 
since the veteran had normal hearing at the time of his 
retirement in 1975, it was not likely that his current 
hearing loss was related to his military service.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

Certain chronic diseases, including organic diseases of the 
nervous system such as sensorineural hearing loss, may be 
presumptively service connected if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 
3.309(a) (2008).  Acute and subacute peripheral neuropathy 
also may be presumptively service connected if it became 
manifest to a degree of 10 percent or more within one year 
after the last date on which the veteran was exposed to an 
herbicide agent during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  Exposure to herbicides is presumed for 
those who served in Vietnam during that period of conflict, 
such as the veteran did.  38 C.F.R. § 3.307.  Further, it is 
not enough that an injury or disease occurred in service; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Moreover, disability 
that is proximately due to or the result of a service-
connected disease or injury is considered service connected, 
and when thus established, this secondary condition is 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

A.  Neuropathy of the Lower Extremities

Here, there is evidence from the results of the December 2005 
examination and January 2006 EMG studies that the veteran has 
chronic lower left extremity L5-S1 radiculopathy that is 
consistent with his symptoms.  There was no finding of 
peripheral neuropathy.  In other words, the veteran does not 
have acute or subacute peripheral neuropathy that may be 
considered a presumptive disease under 38 C.F.R. § 3.307.  

As for the disability that was identified by the December 
2005 examiner, chronic lower left extremity L5-S1 
radiculopathy, the Board notes that this symptom is a result 
of a low back disability for which service connection has not 
been granted or specifically considered by the RO.  Because 
the veteran does not have neuropathy of the lower extremities 
that has been attributed to military service or to already 
service-connected disability, a grant of service connection 
is not warranted.  



B.  Erectile dysfunction

The veteran contends that he has suffered from erectile 
dysfunction since 1976.  Private medical records show a 
diagnosis as early as December 1996.  Thus, there is evidence 
of a current disability.  However, there is no evidence of 
any in-service event, disease, or disability related to the 
veteran's erectile dysfunction, and no medical evidence of a 
nexus between the erectile dysfunction and the veteran's 
military service.  As noted, a September 2006 examination 
noted the veteran's in-service complaints of urinary tract 
infections, but found no connection between the infections 
and the current erectile dysfunction.  In fact, the examiner 
concluded that there was nothing in the veteran's previous 
history that would point to a cause of his erectile 
dysfunction other than natural processes.  He opined that the 
veteran's history of non-specific urethritis is less than 
likely as not the cause of his erectile dysfunction.  Another 
examiner opined in November 2006 that the veteran's PTSD was 
not likely to be causing his erectile dysfunction; he could 
not offer an opinion as to whether the veteran's erectile 
dysfunction was made worse by his PTSD without resorting to 
mere speculation.  

Thus, while there is medical evidence of a current erectile 
dysfunction disability, there is no evidence of an in-service 
event, disease, or injury related to his erectile 
dysfunction, and no medical opinion that the erectile 
dysfunction is related to military service.  Service 
connection for erectile dysfunction therefore is not 
warranted.  

C.  Hearing loss

The veteran contends that he has hearing loss that is related 
to his military service.  For the purposes of applying the 
laws administered by VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of those frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Here, as shown in the background above, the evidence shows 
that the veteran has a current hearing loss disability by 
virtue of his demonstrated speech recognition ability of 84 
percent in the both ears.  It is also conceded that, as a 
combatant in Vietnam he was exposed to at least some acoustic 
trauma.  However, there is no medical evidence of a nexus 
between the veteran's current hearing loss disability and his 
military service.  As noted, the VA examiner opined to the 
contrary, that the veteran's hearing loss was not related to 
his military service.  The examiner based his opinion on the 
fact that the veteran's hearing was reported as normal based 
on audiological evaluation immediately prior to retirement.  
Absent medical evidence of a nexus between the veteran's in-
service noise exposure and his current hearing loss, service 
connection must be denied.  

The Board also notes that there is no evidence of record that 
the veteran's hearing loss became manifest to a degree of 10 
percent or more within the one year presumptive period 
following military service.  Therefore, service connection on 
a presumptive basis also is not warranted.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when audiometric test results at 
separation from service do not meet regulatory requirements 
for establishing a disability, the veteran may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service.  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  Here, however, the only medical evidence of 
record is that summarized above, which opines that the 
current hearing loss disability is not related to the noise 
exposure in service.  At an October 2006 hearing before the 
undersigned Veterans Law Judge, the veteran's representative 
acknowledged that in order to prevail on this claim the 
veteran needed a medical opinion attributing the veteran's 
hearing loss to the acoustic trauma he experienced in 
service, and noted that the veteran would attempt to get such 
an opinion.  There is no indication in the record that such 
an opinion has been obtained or submitted to VA.  

The Board acknowledges the veteran's contentions that the 
claimed disabilities are related to his military service.  
However, there is no evidence of record showing 


that the veteran has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion as to the etiology of these disabilities.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2007).  Consequently, the veteran's own 
assertions as to the diagnosis and/or etiology of his claimed 
disabilities have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
claimed disabilities are not traceable to disease or injury 
incurred in or aggravated during active military service.


ORDER

Entitlement to service connection for neuropathy of the lower 
extremities is denied.  

Entitlement to service connection erectile dysfunction is 
denied.  

Entitlement to service connection hearing loss is denied.  


REMAND

The Board notes that new evidence related to the veteran's 
PTSD evaluation claim was received at the RO in June 2008, 
after the RO's most recent adjudication of these claims in a 
SSOC issued in June 2006.  Absent a waiver from the veteran, 
a remand is necessary when evidence is received by the Board 
that has not been considered by the agency of original 
jurisdiction (AOJ).  Disabled Am. Veterans v. 


Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Here, the Board notified the veteran and his accredited 
representative in correspondence dated August 5, 2008, that 
this new evidence had been received but not considered by the 
AOJ.  He was informed that a decision to waive or not waive 
consideration by the AOJ of this newly received evidence was 
to be made by him or his representative.  In correspondence 
from the veteran dated in August 2008, he requested that the 
case be remanded to the AOJ for review of the additional 
evidence that he had submitted.  Since that evidence relates 
to the PTSD and TDIU claims, those issues must be remanded 
for that purpose.  

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:
	
After undertaking any additional 
development deemed appropriate, the AOJ 
should consider the issues remaining on 
appeal in light of all information or 
evidence received, including the evidence 
received by the Board in June 2008.  If 
any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional 


development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals   


 Department of Veterans Affairs


